NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EMILIO DEJESUS-ZARRAGA, AKA                     No.    16-73609
Emilio DeJesus,
                                                Agency No. A206-406-559
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Emilio DeJesus-Zarraga, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). DeJesus-Zarraga’s request
for oral argument, set forth in his opening brief, is denied.
withholding of removal and protection under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      In his opening brief, DeJesus-Zarraga fails to contest the BIA’s

determination that he waived any challenge to the IJ’s dispositive finding that his

asylum application was untimely. See Corro-Barragan v. Holder, 718 F.3d 1174,

1177 n.5 (9th Cir. 2013) (failure to contest issue in opening brief resulted in

waiver). Thus, we deny the petition as to DeJesus-Zarraga’s asylum claim.

      Substantial evidence supports the agency’s conclusion that DeJesus-Zarraga

failed to establish that he was or would be persecuted in Mexico on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”).

Further, we lack jurisdiction to consider the particular social groups DeJesus-

Zarraga presents for the first time in his opening brief. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust issues or claims in

                                          2                                       16-73609
administrative proceedings below). Thus, DeJesus-Zarraga’s withholding of

removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because DeJesus-Zarraga failed to establish it is more likely than not he will be

tortured with the consent or acquiescence of the government of Mexico. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                          3                                   16-73609